DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 8/23/2022 is entered and fully considered.
Response to Arguments
	Applicant argues the amendment to claim 1 requiring lithiation by a thermal evaporation process overcomes the prior art rejection. Applicant argues that YUSHIN does not teach lithiation occurring after formation of the protective coating. However, as cited in the previous rejection, the YUSHIN reference teaches lithiation can occur before cell assembly. YUSHIN states, “For ex-situ lithium insertion into an anode material, lithiation may involve gas-phase reactions… prior to assembling the electrode into the Li-ion battery.” [0076]. The reference does not state the lithiation occurs prior to forming the protective layer as applicant asserts. To the contrary, YUSHIN shows the formation of a protective layer before the insertion of lithium, Fig. 6A.
	Applicant further argues that there is no reasonable expectation of success for lithiating after the formation of the protective layer. However, as described above, the YUSHIN reference indicates that lithiation occurs after formation of the protective layer. Therefore, the protective layer does not prevent the lithiation step which YUSHIN teaches is a gas-phase reaction. The same gas-phase lithiation in ISHIKAWA should similarly proceed uninhibited.
	A new prior art reference is included to teach alternative protective materials used in lithium battery anodes.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 7, 8, 10, and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over YUSHIN et al. (US 2020/0006805) in view of ISHIKAWA et al. (US 2020/0189874).
Regarding claims 1,
YUSHIN teaches a protective coating for an anode active material abstract. The anode material can be silicon-based [0024]. The protective material can be deposited by a vapor deposition processes such as ALD can includes metals that form protective oxides such as titanium [0053] in addition to ceramic coating materials such as zinc oxide or aluminum oxyfluoride [0061]. The ALD process occurs in a first reaction chamber. YUSHIN further notes that lithiation can be performed by gas-phase reactions “prior to assembling the electrode” [0076]. The lithiation occurs after the protective layer is present, see Fig. 6. The anode material before charging with lithium is considered to be a precursor material (a precursor for lithiation). 
YUSHIN teaches lithiating a silicon material with a protective layer but does not teach the lithiation and protective layer deposition are formed in different chambers. However, ISHIKAWA teaches a lithiation and passivation can occur is separate chambers in fig. 2 and [0072]. Similar to YUSHIN, the passivation chamber can be ALD or other vapor deposition methods [0049] and [0078], and the lithiation is done by vaporizing lithium (thermal evaporation) [0030], [0062] and [0075]. The different layers are formed in sequential deposition chambers as shown in fig. 2. The free-span process in ISHIKAWA facilitates fast web speeds with relatively low equipment costs [0084]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to use the sequential chambers for protection and lithiation according to ISHIKAWA process electrode layers for batteries quickly at low cost.
Regarding claim 7,
	ISHIKAWA shows a vacuum chamber 224 that defines the processing volume of a plurality of (first and second) deposition chambers as shown in Fig. 2, [0054].
Regarding claim 8,
	ISHIKAWA teaches the passivation film can have a thickness of 1 to 2,000nm [0050] which overlaps the claimed range and is considered prima facie obvious, MPEP 2144.05.I. In addition, one of the benefits of the free-span process in ISHIKAWA is to control coating thickness [0084].
Regarding claim 10,
	The sequential deposition in ISHIKAWA can be performed continuously in a reel-to-reel system abstract.
Regarding claim 23,
	YUSHIN teaches the anode material can be silicon [0027] and also teaches silicon alloys that include Sn [0029] (Ge and Pb can be zero).
Regarding claim 24, 25, and 26,
	YUSHIN teaches the anode structure generally [0058] which includes active material, carbon and binder but does not expressly teach the use of particulate material. However, ISHIKAWA teaches when forming the electrode structure the material can be in the form of powders (electroactive particles) mixed into a slurry with a binder agent and applied to a current collector (substrate) and dried [0044]. The resulting dried structure (preform) is powder dispersed in a binder (polymer matrix). At the time of filing the invention it would have been prima facie obvious to form the electrode precursor according to ISHIKAWA as a simple substitution of anodes that are further treated with lithiation and protection steps.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over YUSHIN et al. (US 2020/0006805) in view of ISHIKAWA et al. (US 2020/0189874) further in view of KITAGAWA et al. (US 2014/0322613).
Regarding claim 4,
	The examiner notes that the lithium containing layer is the anode that is prelithiated. The references do not expressly teach the thickness of the lithiated anode. However, when making batteries the design is a compromise between high capacity and high output characteristics. Thicker electrodes can hold more lithium which offers higher capacity for the battery. However, increased thickness also increases internal resistance of the battery and lowers output characters. The thickness of the anode is therefore an engineering design choice based upon the desired specifications of the battery. KITAGAWA abstract briefly states the electrode thickness changes internal resistance and total capacitance inversely. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to change the thickness of the electrodes in YUSHIN to obtain the highest capacity with the highest acceptable internal resistance.
Claims 6, 11, 13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over YUSHIN et al. (US 2020/0006805) in view of ISHIKAWA et al. (US 2020/0189874) further in view of SERSHEN et al. (US 2012/0141676).
Regarding claim 6, 
	The references teach deposition by ALD but do not teach a first reaction chamber with a plurality of deposition regions. However, SERSHEN teaches an ALD coating system in which precursors are provided to a plurality of regions using a manifold [0007] and shown in Fig. 3. By using the continuous system of SERSHEN the precursor gases for ALD never mix on any apparatus parts which prevents extraneous deposition that causes degradation and failure of the apparatus [0008]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to use the multiple deposition zone ALD technique of SERSHEN to prevent degradation and failure of the ALD apparatus.
Regarding claims 11 and 13,
YUSHIN teaches a protective coating for an anode active material abstract. The anode material can be silicon-based [0024]. The protective material can be deposited by a vapor deposition processes such as ALD can includes metals that form protective oxides such as titanium [0053] in addition to ceramic coating materials such as zinc oxide or aluminum oxyfluoride [0061]. The ALD process occurs in a first reaction chamber. YUSHIN further notes that lithiation can be performed by gas-phase reactions “prior to assembling the electrode” [0076]. The lithiation occurs after the protective layer is present, see Fig. 6. The anode material before charging with lithium is considered to be a precursor material (a precursor for lithiation). 
YUSHIN teaches lithiating a silicon material with a protective layer but does not teach the lithiation and protective layer deposition are formed in different chambers. However, ISHIKAWA teaches a lithiation and passivation can occur is separate chambers in fig. 2 and [0072]. Similar to YUSHIN, the passivation chamber can be ALD or other vapor deposition methods [0049] and [0078], and the lithiation is done by vaporizing lithium (thermal evaporation) [0030], [0062] and [0075]. The different layers are formed in sequential deposition chambers as shown in fig. 2. The free-span process in ISHIKAWA facilitates fast web speeds with relatively low equipment costs [0084]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to use the sequential chambers for protection and lithiation according to ISHIKAWA process electrode layers for batteries quickly at low cost.
The references teach deposition by ALD but do not teach a first reaction chamber with a plurality of deposition regions. However, SERSHEN teaches an ALD coating system in which precursors are provided to a plurality of regions using a manifold [0007] and shown in Fig. 3. By using the continuous system of SERSHEN the precursor gases for ALD never mix on any apparatus parts which prevents extraneous deposition that causes degradation and failure of the apparatus [0008]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to use the multiple deposition zone ALD technique of SERSHEN to prevent degradation and failure of the ALD apparatus.
Regarding claim 18,
	ISHIKAWA shows a vacuum chamber 224 that defines the processing volume of a plurality of (first and second) deposition chambers as shown in Fig. 2, [0054].
Regarding claim 19,
	ISHIKAWA teaches the passivation film can have a thickness of 1 to 2,000nm [0050] which overlaps the claimed range and is considered prima facie obvious, MPEP 2144.05.I.
Regarding claim 20,
	The sequential deposition in ISHIKAWA can be performed continuously in a reel-to-reel system abstract.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over YUSHIN et al. (US 2020/0006805) in view of ISHIKAWA et al. (US 2020/0189874) further in view of XIAO et al. (US 2015/0180023).
Regarding claim 27,
	The references teach forming a protective/passivating layer by ALD but do not teach pretreatement of the surface with plasma. However, when forming metal oxides by ALD, XIAO teaches pretreatment with oxygen or peroxide plasma to form hydroxyl groups suitable for deposition [0065]. The subsequent deposition can be metal oxides other than alumina [0072]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to pretreat the anode with oxygen or peroxide plasma to improve subsequent ALD deposition. 
Claims 28 is rejected under 35 U.S.C. 103 as being unpatentable over YUSHIN et al. (US 2020/0006805) in view of ISHIKAWA et al. (US 2020/0189874) further in view of KIM et al. (US 2019/0198865).
Regarding claim 28,
	YUSHIN teaches depositing a protective material onto an anode but does not teach the protective coating as one of the claimed materials. However, KIM teaches that when forming a protective layer for an anode the layer can be HfO2, SnO2, AlN [0066]. The protective layer is similarly deposited by ALD [0084]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to use the protective material of KIM as a simple substitution of known equivalent protective materials for an anode layer.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN MURATA/Primary Examiner, Art Unit 1712